DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
The reply filed on 5/16/2022 amended claims 1, 2, 5, 6, 14, and 18, and added new claims 21-23. Claims 1-23 are currently pending herein. However, claims 8, 10-12, and 14-20 were previously withdrawn in response to a restriction requirement.
The amendment filed 5/16/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “wherein the first front wheel extends from the first seat attachment housing, and wherein the second wheel extends from the second seat attachment” (Claim 22).
Applicant is required to cancel the new matter in the reply to this Office Action.
Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive, Applicant's arguments not rendered moot by the claim amendments have been addressed below.
On pages 9-10 of the response, Applicant states: “The Office Action improperly relies on the same element of Cheng as constituting two distinct claimed elements. In rejecting claim 3, which depends from claim 1, the Office Action characterizes an element 71 of Cheng as being “a second seat (See, e.g., Cheng: 4-8, 71)” (Office Action, page 7). Yet, in rejecting claim 1, the Office Action characterizes the same element 71 as also being a “first seat attachment adapter (See, e.g., Fig. 4-8, 71)” (Office Action, page 6)…the characterization of the element 71 as being a first seat attachment adapter is based on an unreasonably broad interpretation of the claimed subject matter.”

    PNG
    media_image1.png
    449
    547
    media_image1.png
    Greyscale

Regarding these contentions, the Examiner maintains that the Cheng reference provides for the disputed claim limitations based on the broadest reasonable interpretation of the claims.  Specifically, while the Cheng reference does not specifically recite that the cited components are "a seat attachment adapter” it is clear from the disclosure and cited figures that the cited components provide for the claimed limitations (See, e.g., Cheng: Fig.4-8).  It is not necessary for anticipation that the cited reference specifically label and recite each element in the reference relied upon when it is clear from the overall disclosure.  One of ordinary skill in the art would not necessarily interpret the disputed elements as restrictively as the Applicant argues.  Moreover, Cheng provides: “FIGS. 4 to 8 show an alternative embodiment of the stroller frame of the present invention. Certain features differ from the first embodiment, including the lower support joint (4) upwardly extending with a pair of front extension arms (411) and a pair of rear extension arms (412), the front extension arms (411) and the pair of rear extension arms (412) having support bases (410) and (420), respectively, the support bases (410) and (420) being furnished at the ends for detachably securing at least one of a front seat (71) and a rear seat (72), respectively, as shown in FIG. 5” (See, e.g., Cheng: Fig.4-8, Col.3, Ln.21-30).  It is clear from the Cheng disclosure that the elements recited form a “seat attachment adapter” on each seat 71/72 which is detachably secured to the stroller connector/housing elements 410/420 (See above annotated Cheng Figure 5) in the same manner as the claims recite below.  Furthermore, Applicants are reminded, that “[t]he invention disclosed in [a] written description may be outstanding in its field, but the name of the game is the claim.” In re Hiniker Co., 47 USPQ 1523, 1529 (Fed. Cir. 1998).  Specifically, if Applicants believe that an invention has differences over the prior art, particularly regarding connections between the elements, Applicants must find a way to convey this argument in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See, e.g., In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, these arguments are not persuasive.
Claim Objections
Claim 5 is objected to because of the following informalities:  the limitation in line 2: “the second conne portion” should be rewritten as: “the second connector portion”.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  the limitation in line 2: “the second wheel” should be rewritten as: “the second front wheel”.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation: “wherein the first front wheel extends from the first seat attachment housing, and wherein the second wheel extends from the second seat attachment” (Claim 22 – not explicitly clear how this limitation is provided in the elected embodiment of Fig.1-3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The previous rejections of the claims under 35 USC 112 are withdrawn in light of the amendments.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the limitations: “wherein the first front wheel extends from the first seat attachment housing, and wherein the second wheel extends from the second seat attachment” (Claim 22), are currently unclear and the disclosure does not provide support for the limitations. Appropriate correction is required.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-5, 7, 9, 13, and 21 are rejected under 35 U.S.C. 102(b) as being anticipated by Cheng (US 7,475,900 B2).
[Claim 1] Regarding Claim 1, Cheng discloses: A stroller (See, e.g., Fig. 4-8), comprising: 
a stroller frame (See, e.g., Fig. 4-8, 3+4+5+10+etc.); 
a plurality of wheels (See, e.g., Fig. 4-8, 33+34) comprising a plurality of back wheels (See, e.g., Fig. 4-8, 34); a first seat (See, e.g., Fig. 4-8, 72) coupled to the stroller frame at a first vertical position of the stroller frame (See, e.g., Fig. 4-8); 
a first seat attachment housing (See, e.g., Fig. 4-8, 410) coupled to the stroller frame at a second vertical position of the stroller frame that is below the first vertical position (See, e.g., Fig. 4-8) wherein a first front wheel extends from a front of the
stroller (See, e.g., Fig. 4-8, 33);
a second seat attachment housing (See, e.g., Fig. 4-8, 410) coupled to the stroller frame at a third vertical position of the stroller frame that is below the first vertical position (See, e.g., Fig. 4-8) wherein a second front wheel extends from a front of the stroller (See, e.g., Fig. 4-8, 33); 
wherein a first seat attachment adapter (See, e.g., Fig. 4-8, unlabeled portion of seat 71 indicated below) is configured to be removably coupled to the first seat attachment housing (See, e.g., Fig. 4-8) and wherein a second seat attachment adapter (See, e.g., Fig. 4-8, unlabeled portion of seat 71 indicated below) is configured to be removably coupled to the second seat attachment housing (See, e.g., Fig. 4-8).

    PNG
    media_image1.png
    449
    547
    media_image1.png
    Greyscale

[Claim 2] Regarding Claim 2, Cheng discloses: further comprising: a first connector portion (See, e.g., Fig. 4-8, unlabeled bottom portion of seat 71 indicated above) and a second connector portion (See, e.g., Fig. 4-8, unlabeled bottom portion of seat 71 indicated above),
the first seat attachment adapter is removably coupled to the first seat attachment housing via the first connector portion (See, e.g., Fig. 4-8); and wherein the second seat attachment adapter is removably coupled to the second seat attachment housing via the second connector portion (See, e.g., Fig. 4-8).
[Claim 3] Regarding Claim 3, Cheng discloses: further comprising a second seat (See, e.g., Fig. 4-8, 71) removably coupled to the first seat attachment adapter and the second seat attachment adapter (See, e.g., Fig. 4-8).
[Claim 4] Regarding Claim 4, Cheng discloses: wherein each of the first seat attachment adapter and the second seat attachment adapter has a first end and a distal second end (See, e.g., Fig. 4-8, unlabeled portion of seat 71 indicated above).
[Claim 5] Regarding Claim 5, Cheng discloses: wherein the first end comprises the respective first connector portion or the second conne portion (See, e.g., Fig. 4-8, unlabeled portion of seat 71 indicated above) and the first end is releasably connected to the respective first seat attachment housing or the second seat attachment housing (See, e.g., Fig. 4-8).
[Claim 7] Regarding Claim 7, Cheng discloses: wherein the first seat is one of a baby seat (See, e.g., Fig. 4-8, 71), a car seat, a stroller seat, a bassinet, a baby carrier, or a pram and the second seat is one of a second baby seat (See, e.g., Fig. 4-8, 72), a second car seat, a second stroller seat, a second bassinet, a second baby carrier, or a second pram.
[Claim 9] Regarding Claim 9, Cheng discloses: wherein the second vertical position and the third vertical position are at a same vertical height (See, e.g., Fig. 4-8).
[Claim 13] Regarding Claim 13, Cheng discloses: wherein the first seat attachment housing and the second seat attachment housing are part of the stroller frame (See, e.g., Fig. 4-8).
[Claim 21] Regarding Claim 21, Cheng discloses: wherein the second seat is vertically lower than the first seat (See, e.g., Fig. 4-8).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng and further in view of Cone, II al. (US 6,286,844 B1).
[Claim 6] Regarding Claim 6 Cheng fails to explicitly teach: wherein the distal second end is releasably connected to a second seat. 
However, Cone teaches a similar seat attachment (See, e.g., Cone: Fig. 1 -13) for a stroller (See, e.g., Cone: Fig. 1 -13, 214) with seat attachment adapters (See, e.g., Cone: Fig.1-13, 250) having a first end connected to the stroller frame and a second end releasably coupled to a seat (See, e.g., Cone: Fig.1-13, 12).
Cone teaches that it is well known in the art of stroller seat design to provide seat attachment adapters that releasably connect to a seat and a stroller frame. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the system taught by Cheng with a seat attachment adapter that has a distal second end that is releasably connected to the seat such as taught by Cone, for the purpose of conveniently and beneficially allowing a user to disassemble the system easily (e.g., by disconnecting the seat from the stroller with or without the adapter still connected to the seat), and additionally presenting a seat that can be connected to a separate stroller or similar baby system (e.g., car base, highchair base, etc.). Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)).
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng and further in view of Liao (US D593,459 - previously cited).
[Claim 22] Regarding Claim 23, Cheng fails to explicitly teach: wherein the first front wheel extends from the first seat attachment housing, and wherein the second wheel extends from the second seat attachment housing.
However, Liao teaches a similar stroller (See, e.g., Liao: Fig. 1-13) wherein a first front wheel extends from a first seat attachment housing, and wherein a second wheel extends from a second seat attachment housing (See, e.g., Liao: Fig.1-13).
Liao teaches that it is well known in the art of stroller design to provide front wheels extending from a seat attachment housing. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the system taught by Cheng modified with the front wheels extending from the seat attachment housings such as taught by Liao, for the purpose of conveniently and beneficially allowing a user to push and maneuver the system easily by providing the point of contact with the ground near the heavy seat portions to evenly distribute the load of the stroller across the entire stroller frame and therein prevent damage to the frame or occupants.  Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007))
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng and further in view of Liao (US D593,459 - previously cited).
[Claim 23] Regarding Claim 23, Cheng fails to explicitly teach: wherein the plurality of wheels comprises at least one central wheel.
However, Liao teaches a similar stroller (See, e.g., Liao: Fig. 1-13) wherein the
plurality of wheels comprises at least one central wheel (See, e.g., Liao: Fig.1-13).
Liao teaches that it is well known in the art of stroller design to provide a central
wheel. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the system taught by Cheng with a central wheel such as taught by Liao, for the purpose of conveniently and beneficially allowing a user to push and maneuver the system easily by providing an additional point of contact with the ground to evenly distribute the load of the stroller across the entire stroller frame. Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES M DOLAK/
Primary Examiner, Art Unit 3618.